Citation Nr: 1541758	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-21 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for left ulnar neuropathy with degenerative changes of the 5th digit.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease with retained shrapnel.

3.  Entitlement to initial evaluations in excess of 10 percent for right knee degenerative joint disease prior to April 12, 2012 and in excess of 20 percent from that date.

4.  Entitlement to an initial evaluation in excess of 10 percent for a left elbow strain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 2005 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The left ulnar neuropathy with degenerative changes of the 5th digit is characterized by symptomatology that is moderate in nature.

2.  The left knee degenerative joint disease with retained shrapnel is characterized by pain.

3.  Prior to April 12, 2012, the right knee degenerative joint disease was characterized by flexion to 90 degrees, extension to 0 degrees, and pain.

4.  From April 12, 2012, the right knee degenerative joint disease has been characterized by flexion to 140 degrees, extension to 15 degrees, and pain.

5.  The left elbow strain is characterized by flexion to 130 degrees and pain.





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for left ulnar neuropathy with degenerative changes of the 5th digit have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 8616 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for left knee degenerative joint disease with retained shrapnel have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2014).

3.  For the period prior to April 12, 2012, the criteria for an initial evaluation in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5261 (2014).

4.  For the period from April 12, 2012, the criteria for an initial evaluation in excess of 20 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5261 (2014).

5.  The criteria for an initial evaluation in excess of 10 percent for a left elbow strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5206-5024 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claims arise from disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in July 2009 and April 2012, the reports of which has been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Increased Evaluations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In cases involving joints rated on the basis of limitation of motion, it must be considered whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See De Luca  v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

A.  Left Ulnar Neuropathy

Diagnostic Code 8516 provides ratings for paralysis of the ulnar nerve.  Mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side and 50 percent on the minor side.  

Diagnostic Code 8616 provides a rating for neuritis of the ulnar nerve.  Diagnostic Code 8716 provides a rating for neuralgia of the ulnar nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

March 2009 VA treatment records indicate that the Veteran had left ulnar neuropathy with incomplete motor and sensory loss.  The Veteran was to continue with nerve mobilization exercises.

At a July 2009 VA examination the Veteran complained of numbness in the 4th and 5th fingers of the left hand, and the 5th finger had loss of range of motion.  There was no pain or twitches.  The Veteran said that the 5th finger sometimes got caught on his clothing, and he sometimes thought it might have been better if it had been amputated.  On examination there was normal range of motion of the index and long fingers of the left hand with no objective evidence of pain.  The left ring and little fingers had limitation of motion with no objective evidence of pain, including on repetitive motion.  The left thumb had a gap of less than an inch between the thumb pad and fingers with no objective evidence of pain, including following repetitive use.  X-rays showed degenerative changes at the fifth distal interphalangeal joint with a subchondral cyst.  No other bony abnormality was evident, alignment was normal, and there was no fracture.  The impression was metal fragments in the soft tissues of the left hand.  The examiner noted that the Veteran had decreased manual dexterity.  The Veteran is left handed.

The Veteran does not qualify for a 40 percent evaluation for left ulnar neuropathy because there is not severe incomplete paralysis of the ulnar nerve.  There is decreased dexterity, yet no pain.  See 38 C.F.R. § 4.124a, Diagnostic Code 8616.  The record shows numbness in the 4th and 5th fingers of the left hand, but if the disability were to be rated as though the left little finger were amputated, the maximum rating would be 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  Limitation of motion of the ring and little fingers cannot qualify for a compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  The Veteran also does not qualify for a compensable evaluation for limitation of motion of the thumb because the gap between the thumb pad and fingers when attempting to oppose the fingers is less than 1 inch.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.  There were not additional limitations on repetitive motion.  It is also noted that the Veteran has a separate 10 percent evaluation for a left wrist strain.  Therefore, the Veteran is not entitled to an increased evaluation for left ulnar nerve neuropathy.  See also 38 C.F.R. §§ 4.40, 4.45; De Luca, 8 Vet. App. at 202.  

B.  Knees

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

At March 2009 VA treatment the Veteran complained of right knee pain following an anterior cruciate ligament tear and medial meniscectomy.  He subsequently underwent injections for the right knee.

At a July 2009 VA examination the right knee had pain, stiffness, weakness, incoordination, decreased speed of joint motion, and tenderness.  There was no deformity, giving way, instability, dislocation or subluxation, or locking episodes.  There were severe flare-ups on a weekly basis.  The Veteran had to stop and rest due to pain during flare-ups.

On examination the right knee had crepitation and clicks or snaps, and the left knee had neither of those symptoms.  Neither knee had bumps consistent with Osgood-Schlatter disease, grinding, instability, or patellar or meniscus abnormalities.  Left knee range of motion was flexion to 105 degrees and extension to 0 degrees, and right knee range of motion was flexion to 90 degrees and extension to 0 degrees.  There was objective evidence of pain following repetitive motion, no additional limitations after three repetitions of motion, and no ankylosis of the knees.  X-rays showed minimal narrowing of the medial joint compartments bilaterally.  The examiner diagnosed the Veteran with right knee degenerative joint disease status post debridement of the right meniscus and degenerative joint disease of the left knee with an incidental finding on x-ray with retained shrapnel in the left knee.  There was a significant effect on occupational activities due to decreased mobility, lack of stamina, and pain, which would result in increased absenteeism.  There were some moderate effects on activities of daily living.

The Veteran had another VA examination for his knees on April 12, 2012.  The examiner noted that the Veteran did not have degeneration of either knee.  There was stiffness in the morning with popping in the right knee and soreness in the left knee with prolonged walking.  The right knee wobbled but did not cause him to fall.  There was no swelling, true instability, or locking in either knee.

On examination range of motion of the right knee was flexion to 140 degrees or greater with pain at 80 degrees.  Extension of the right knee was to 15 degrees with no objective evidence of painful motion.  Left knee flexion was to 140 degrees or greater with no objective evidence of painful motion.  Extension of the left knee was to 0 degrees with no objective evidence of painful motion.  Range of motion on repetitive testing was not changed.  There was no pain to palpation of either knee.  Joint stability was normal bilaterally and there was no patellar subluxation/dislocation.  The Veteran used a right knee brace on a regular basis, which helped.  The examiner did not feel that the Veteran's knees impacted his ability to work.  At January 2013 VA treatment, the Veteran complained of knee pain.

The evidence does not show that the Veteran has left or right knee ankylosis; recurrent subluxation or lateral instability; frequent episodes of "locking," pain and effusion into the joint; impairment of the tibia and fibula; and genu recurvatum.  Therefore, ratings under Diagnostic Codes 5256, 5257, 5258, 5262, and 5263 are not for consideration.  See 38 C.F.R. § 4.71a.  Post removal status of cartilage on the right exists, but that is already contemplated in the rating assigned, as his symptoms provided the basis for those ratings.  (Evaluations of the same manifestations under different diagnoses are to be avoided.  38 C.F.R. § 4.14.)

Left knee flexion has been at least 105 degrees and extension has been to 0 degrees.  Therefore, the Veteran does not qualify for compensable evaluations (10 percent) based on limitation of motion because flexion and extension have not been limited to 45 degrees and 10 degrees respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Regarding the right knee prior to April 12, 2012, flexion was limited to 90 degrees and extension was to 0 degrees.  Therefore, the Veteran did not qualify for an evaluation in excess of 10 percent or for separate compensable evaluations based on limitation of flexion and extension of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  From April 12, 2012, flexion has been to 140 degrees and extension has been to 15 degrees.  Therefore, the Veteran does not qualify for an evaluation in excess of the 20 percent already assigned for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  He does not qualify for a compensable evaluation for limitation of flexion because it has not been limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The next question is whether an additional ratings should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See also Deluca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  There is no showing that the functional loss of the Veteran's knees warrants a higher rating.  At the July 2009 and April 2012 VA examinations there was no decrease in range of motion of either knee on repetitive testing.  There was pain at the July 2009 examination on repetitive use but not at the April 2012 examination.  Therefore, increased evaluations are not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.  

C.  Left Elbow

Tenosynovitis under Diagnostic Code 5024 will be rated on limitation of motion of affected parts as degenerative arthritis.  Although this disability is to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Code 5024.  38 C.F.R. § 4.71a.

Diagnostic Code 5206 provides that flexion of the forearm limited to 100 degrees is rated 10 percent disabling for the major side and 10 percent for the minor side; flexion of the forearm limited to 90 degrees is rated 20 percent for the major side and 20 percent for the minor side; flexion of the forearm limited to 70 degrees is rated 30 percent disabling for the major side and 20 percent for the minor side; flexion of the forearm limited to 55 degrees is rated 40 percent disabling for the major side and 30 percent for the minor side; and flexion of the forearm limited to 45 degrees is rated 50 percent disabling for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the forearm limited to 45 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 60 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 75 degrees is rated as 20 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 90 degrees is rated 30 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 100 degrees is rated 40 percent for the major side and 30 percent for the minor side; and extension of the forearm limited to 110 degrees is rated 50 percent for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides that forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent for the major side and 20 percent for the minor side.  38 C.F.R. § 4.71a.

At the July 2009 VA examination the left elbow had no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, or locking episodes.  There had been effusion one time and there was tenderness.  On examination there was crepitus.  Range of motion of the left elbow was flexion to 130 degrees, extension to 0 degrees, pronation to 90 degrees, and supination to 90 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of motion.  X-rays showed multiple metallic fragments in the soft tissues with no bony abnormalities of the left forearm and elbow.

The Veteran had another VA examination for the left elbow in April 2012 at which he complained of periodic pain with movement and difficulty lifting weight.  The Veteran did not report flare-ups.  Range of motion was flexion to 145 degrees with no objective evidence of painful motion and left elbow extension to 0 degrees with no objective evidence of painful motion.  On repetitive motion flexion was to 140 degrees and extension was to 0 degrees.  The examiner did not feel that there was any functional loss and/or functional impairment of the elbow and forearm.  There was full muscle strength and no ankylosis.  At January 2013 VA treatment the Veteran complained of left elbow pain.

The record shows that left forearm flexion has been limited to 130 degrees and that extension has been to 0 degrees.  Therefore, the Veteran does not qualify for a 20 percent evaluation based on limitation of flexion to 100 degrees and extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5208.  Furthermore, the Veteran does not qualify for 10 percent evaluations for limitation of flexion alone because it has not been limited to 100 degrees or to limitation of extension because it has not been limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.  The Veteran does not have ankylosis of the left elbow, impairment of the Flail joint, radius and ulna nonunion, ulna impairment, radius impairment, or impairment of supination or pronation.  Therefore, Diagnostic Codes 5205, 5209, 5210, 5211, 5212, and 5213 are not applicable.  See 38 C.F.R. § 4.71a.

There is no showing that the functional loss of the Veteran's left elbow warrants a higher rating under 38 C.F.R. §§ 4.40 and 4.45.  At the July 2009 VA examination there was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of motion, and the April 2012 examiner did not feel that there was any functional loss and/or functional impairment of the elbow and forearm.  Therefore, an evaluations in excess 10 percent for the left elbow strain is not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.

D.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  The Board concludes that the rating criteria reasonably describe the level and symptomatology of the Veteran's left ulnar radiculopathy, knees, and left elbow, and the disability pictures are contemplated by the rating schedule.  Moreover, there is no showing that they have caused marked interference with employment or frequent periods of hospitalization.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for posttraumatic stress disorder, a left wrist strain, bilateral tinnitus, bilateral hearing loss, multiple scars that are residuals of a grenade explosion, and a traumatic brain injury with post concussive disorder.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected left ulnar neuropathy, knee disabilities, and left elbow strain.  However, at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 

Finally, the Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009), since the Veteran said at the July 2009 and April 2012 VA examinations that he was employed full time. 


ORDER

An initial rating in excess of 30 percent for left ulnar neuropathy is denied.

An initial rating in excess of 10 percent for left knee degenerative joint disease with retained shrapnel is denied.

For the period prior to April 12, 2012, an initial rating in excess of 10 percent for right knee degenerative joint disease is denied.

For the period from April 12, 2012, an initial rating in excess of 20 percent for right knee degenerative joint disease is denied.

An initial rating in excess of 10 percent for a left elbow strain is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


